Appellant was convicted of violating the local option law, and appeals.
The statement of facts before us fails to show or even intimate that the local option law was in force at the time and place where the offense is alleged to have occurred. For this reason the judgment must be reversed.
There is a statement in the record purporting to be signed by the attorneys of the appellant, withdrawing the appeal. Under the rule followed by this court, and which we think is the only safe and correct one, the appellant alone will be permitted to withdraw his appeal; hence we have not regarded this statement found in the record. Because the evidence does not show any local option law in force under which appellant could have been convicted, the judgment is reversed, and the cause remanded.
Reversed and remanded.